United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          January 6, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60220
                          Summary Calendar



                       RAIF DIKA; ARTA DIKA,

                                                         Petitioners,

                               versus


               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                          Respondent.



               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77-241-871



Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

           Raif Dika petitions this court for review of the Board of

Immigration Appeals’ (“BIA”) decision affirming the Immigration

Judge’s (“IJ”) order denying his applications for asylum and

withholding of removal and for relief under the Convention Against

Torture.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            When, as here, the BIA summarily affirms without opinion

and essentially adopts the IJ’s decision, we review the IJ’s

decision.    See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).

            Dika   argues   that    the   IJ’s   determination    that    his

testimony was not credible is in error because the inconsistencies

relied on by the IJ did not exist and, therefore, cannot provide

the basis for an adverse credibility determination.          Dika has not

demonstrated that the record compels a conclusion contrary to that

of the IJ and therefore has not provided a basis for this court to

replace the IJ’s determinations concerning credibility or ultimate

factual findings based on credibility determinations with its own

determinations.     Id. at 906.

            Review of the record reveals that the IJ’s determination

that Dika failed to demonstrate that he is entitled to asylum

is supported by substantial evidence.            The burden of proof for

withholding of removal under the Immigration and Nationality Act

and under the Convention Against Torture is a higher standard than

asylum.    Failure to satisfy the less demanding asylum standard is,

a fortiori, a failure to demonstrate eligibility for withholding of

removal.    Efe, 293 F.3d at 906.     Accordingly, Dika has not demon-

strated that he is entitled to relief.

            Dika further argues that his case did not meet the BIA’s

requirements for issuance of an affirmance without opinion pursuant

to 8 C.F.R. § 1003.1(e)(4).         Because the decision of the IJ was

correct and    does   not   raise   any   substantial   factual   or     legal

                                      2
questions on appeal, the decision met the criteria for a summary

affirmance pursuant to 8 U.S.C. § 1003.1(4).

          The petition for review is therefore DENIED.




                                3